Citation Nr: 1017627	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from May 1981 to May 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Reno RO that granted service connection for sleep apnea and 
assigned and noncompensable rating effective the day 
following his separation from service.  The Veteran testified 
at a local hearing in June 2007 before a Decision Review 
Officer (DRO) and at a video conference hearing in September 
2008 before the undersigned; transcripts of these hearings 
are associated with the claims file.  In November 2008, the 
Board remanded the matter for additional development.


FINDING OF FACT

The Veteran's sleep apnea, which was initially mild, was 
objectively found in 2009; throughout the appeal, subjective 
complaints of daytime hypersomnolence were either not 
persistent or not shown to be related to sleep apnea.


CONCLUSION OF LAW

The criteria for a compensable rating for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6847 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).

As the February 2007 rating decision on appeal granted 
service connection for sleep apnea, and assigned a disability 
rating and effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The question of whether a further VCAA letter for 
such "downstream" issues is required was also addressed by 
the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 
22, 2003).  In this opinion, the General Counsel held that, 
in such circumstances, a Statement of the Case (SOC) was 
required in cases involving a "downstream" issue, but 38 
U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  In this case, the necessary SOC was 
issued in June 2007 and notice on the downstream issue was 
provided in September 2007 correspondence.  The claimant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements."  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  The RO arranged for a VA 
examination, which was adequate for rating purposes.  See 
Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); see also Dyment v. 
West, 13 Vet. App. 141 (1991) (finding that remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
there is substantial compliance with the Board's remand 
instructions).  Moreover, the Veteran's statements in support 
of the claim are of record, including testimony provided at a 
September 2008 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, the Board finds that VA's duty to 
assist has been met.  Accordingly, the Board will address the 
merits of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, staged 
ratings are for consideration, but have not been assigned by 
the RO.  As explained below, the Board finds that no staged 
ratings are warranted.

A July 2006 sleep study revealed an impression of mild 
obstructive sleep apnea.  Recommended treatment included 
behavioral therapy that included a progressive weight loss 
program, avoidance of alcohol, sedatives, and excessive 
fatigue, if appropriate.  

An August 2006 general medical VA examination only noted that 
the Veteran had a past medical history of sleep apnea that 
was documented on a sleep study with mild obstructive sleep 
apnea.  

At the June 2007 Decision Review Officer hearing, the Veteran 
testified that he went to sleep around 1:30 or 2:00 in the 
morning and then he woke up tired at 5:00 or 5:30.  During 
that time he would wake up during the night.  He occasionally 
took sleeping pills to help him sleep, but he did not use 
them often; otherwise, he did not receive treatment for sleep 
apnea.

In the Veteran's July 2007 substantive appeal, he statement 
that he had difficulty getting a few hours of sleep at night 
and that he was extremely tired during the day.  

An August 2007 mental disorders VA examination the Veteran 
reported that he went to bed at 2:00 a.m. and woke up between 
6:00 and 6:30.  During that time he slept for a couple of 
hours.  He did not sleep through the night and he did not 
always fall back to sleep after waking during the night.  He 
averaged about 2 to 4 hours of sleep per night and he 
sometimes dozed during the day.  The examiner commented that 
the Veteran had impaired sleep with difficulty falling asleep 
and then waking up early.

In September 2008, the Veteran testified at his Board 
videoconference hearing that he frequently took naps in the 
middle of the day.  And that he felt tired on a daily basis.  
He indicated that despite what the tests showed, he did not 
really sleep.  He stated he went to sleep very early in the 
evening and woke up very early, never getting a full night's 
sleep.  He stated that the night before the hearing he went 
to sleep at around 11:00 and then woke up at 1:30 without 
ever falling back to sleep.  He expected to take a nap for an 
hour later in the day.  

A February 2009 sleep study indicated the Veteran had 
intermittent snoring but the impression of the polysomnogram 
was that there was no significant sleep disordered breathing 
documented.  A CPAP did not appear to be indicated and it was 
recommended that if his symptomatology progressed then a 
repeat evaluation may be appropriate.  

On January 2009 VA examination, the Veteran's claims file was 
reviewed and the Veteran gave a history of hypersomnolence.  
He denied being on CPAP or being on medication for sleep.  He 
reported having daytime hypersomnolence, snoring, and 
disrupted sleep.  He did not get sleepy or doze off when he 
was in his car at a red light.  He indicated that he was not 
working, but he went to night school.  The Veteran reported 
that he usually took a nap during the afternoon before going 
to school and then he had no hypersomnolence that day.  The 
examiner noted that the February 2009 sleep study showed no 
evidence of a sleep disorder at that point.  The diagnosis 
was daytime hyper somnolence.  The Veteran indicated that his 
problem did not affect him in any way other than have mildly 
with recreation and moderately with sports.  

Sleep apnea is rated according to the criteria set forth in 
38 C.F.R. § 4.97, Code 6847 (sleep apnea syndromes).  A 
noncompensable rating is assigned for sleep apnea that is 
asymptomatic but with documented sleep disorder breathing.  A 
30 percent rating is assigned where there is persistent day-
time hypersomnolence.  A 50 percent rating is assigned when 
sleep apnea requires the use of breathing assistance device 
such as continuous airway pressure (CPAP) machine.  

During the pendency of the appeal, VA amended the ratings 
schedule concerning respiratory conditions, effective October 
6, 2006. VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions under Codes 6600, 6603, 6604, 6825-6833, and 6840- 
6845. The regulatory changes were intended to be non-
substantive and merely interpret already existing law. Of 
particular significance is the fact that the changes did not 
involve any alterations to Code 6847.

Throughout the appeal period the evidence fails to support a 
finding that the Veteran's sleep apnea more nearly 
approximates the criteria for a 30 percent rating.  As noted 
previously, a compensable rating of 30 percent requires 
persistent hypersomnolence.  

The Veteran first reported hypersomnolence in 2007.  He may 
clearly provide competent lay evidence as to what symptoms he 
experiences.  Lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by lay 
persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Given that he also made consistent 
statements, including to treatment providers, to the effect 
that he went to bed very late, woke early, and averaged 2 to 
4 hours of sleep per night, his reports of hypersomnolence 
are found credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007) (Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.").  However, in order to warrant a compensable 
rating, the hypersomnolence must be persistent and be related 
to his sleep apnea.

Although the Veteran experiences hypersomnolence, it is not 
shown to be persistent.  According to his statements, he was 
tired on a daily basis; however, his daytime somnolence 
resolved after he took a nap during the day and, therefore, 
it did not persist during the day.  It also has not had a 
significant impact on his daytime functioning or 
occupationally.  The Veteran did not fall asleep while behind 
the wheel of a car and hypersomnolence only had a mild to 
moderate impact with respect to recreation and sports 
activities.  He did not work, but he went to school at night 
without any reported difficulty.  Such matters are 
significant in determining the severity of the 
hypersomnolence as the rating criteria are designed primarily 
to compensate impairment in earning capacity.  See 38 C.F.R. 
§ 4.1.  

The Board has also considered objective factors to determine 
if there was persistent hypersomnolence due to sleep apnea.  
A 2006 sleep study indicated that the Veteran had only mild 
obstructive sleep apnea.  Further, the 2009 VA examiner 
interpreted the findings of a February 2009 sleep study as 
showing no evidence of a sleep disorder.  Thus, while 
examiner diagnosed hypersomnolence, the lack of evidence 
supporting a current sleep disorder suggests that the 
hypersomnolence the Veteran experienced was unrelated to 
sleep apnea.  

For the above reasons then, there is no basis for assignment 
of a compensable evaluation for the Veteran's sleep apnea for 
any portion of the rating period on appeal.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's sleep apnea. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders.  
Moreover, marked interference with employment has not been 
shown, and in fact the record demonstrates that the Veteran 
is able to pursue schooling at night. In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.


ORDER

An initial compensable rating for sleep apnea is denied.
 

	
____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affair


